Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 1 of 40




                    EXHIBIT
                       4
           Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 2 of 40

IFILED:    NIAGARA
 NYSCEF DOC. NO. 1
                       COUNTY CLERK 09/17/2013                 )                                   INDEX NO. E151090
                                                                                      RECEIVED NYSCEF: 09/17/2013



         STATE OF NEW YORK
         SUPREME COURT: COUNTY OF NIAGARA

          DAWN CONNOR;

          TERESA REYNOLDS and DAN REYNOLDS;

                                        Plaintiffs,              SUMMONS

          vs.                                                    Index No.: ______

          CITY OF NIAGARA FALLS; NIAGARA
          FALLS WATER BOARD; GLENN SPRINGS
          HOLDINGS, INC.; CONESTOGA-ROVERS &
          ASSOCIATES; CECOS INTERNATIONAL;
          INC.; GROSS PHC LLC; MILLER SPRINGS
          REMEDIATION MANAGEMENT, INC.;
          OCCIDENTAL CHEMICAL CORPORATION,
          Individually and as Successor in Interest to
          HOOKER CHEMICAL AND PLASTICS
          CORPORATION; OP-TECH
          ENVIRONMENTAL SERVICES; ROY’S
          PLUMBING, INC.; SCOTT LAWN YARD,
          INC.; and SEVENSON ENVIRONMENTAL
          SERVICES, INC.

                                       Defendants.


         TO THE ABOVE-NAMED DEFENDANTS:

                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to
         serve a copy of your answer, or, if the complaint is not served with this summons, to serve a
         notice of appearance, on the plaintiffs’ attorney within 20 days after the service of this summons,
         exclusive of the day of service (or within 30 days after the service is complete if this summons is
         not personally delivered to you within the State of New York); and in case of your failure to
         appear or answer, judgment will be taken against you by default for the relief demanded in the
         complaint.




         {00012276}
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 3 of 40




DATED:       New York, New York
             September 17, 2013

                                        Yours, etc.,


                                  By:      /s/ William J. Mack
                                        PHILLIPS & PAOLICELLI, LLP
                                        Steven J. Phillips
                                        Melissa L. Stewart
                                        William H. Mack
                                        380 Madison Avenue, 24th Floor
                                        New York, New York 10027
                                        Telephone: (212) 388-5100


                                        WATERS & KRAUS, LLP
                                        Peter Kraus (pro hac vice pending)
                                        Charles Siegel (pro hac vice pending)
                                        3219 McKinney Avenue
                                        Dallas, Texas 75204
                                        Telephone: (214) 357-7252

                                        FANIZZI & BARR, PC
                                        Paul K. Barr
                                        2303 Pine Avenue
                                        Niagara Falls, NY 14301
                                        Telephone: (716) 284-8888

                                        CHRISTEN CIVILETTO MORRIS, ESQ.
                                        8313 West Point Drive
                                        East Amherst, New York 14051
                                        (716) 741-8555

                                        Attorneys for Plaintiffs




{00012276}                                 2
       Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 4 of 40



STATE OF NEW YORK
SUPREME COURT: COUNTY OF NIAGARA

 DAWN CONNOR;

 TERESA REYNOLDS and DAN REYNOLDS;

                               Plaintiffs,             COMPLAINT

 vs.                                                   Index No.: ______

 CITY OF NIAGARA FALLS; NIAGARA
 FALLS WATER BOARD; GLENN SPRINGS
 HOLDINGS, INC.; CONESTOGA-ROVERS &
 ASSOCIATES; CECOS INTERNATIONAL;
 INC.; GROSS PHC LLC; MILLER SPRINGS
 REMEDIATION MANAGEMENT, INC.;
 OCCIDENTAL CHEMICAL CORPORATION,
 Individually and as Successor in Interest to
 HOOKER CHEMICAL AND PLASTICS
 CORPORATION; OP-TECH
 ENVIRONMENTAL SERVICES; ROY’S
 PLUMBING, INC.; SCOTT LAWN YARD,
 INC.; and SEVENSON ENVIRONMENTAL
 SERVICES, INC.

                              Defendants.


        Plaintiffs, by their attorneys, PHILLIPS & PAOLICELLI, LLP, WATERS & KRAUS,

LLP, CHRISTEN CIVILETTO MORRIS, ESQ., and FANIZZI & BARR, P.C., for their

Complaint against the Defendants, allege that:

                                     I.      INTRODUCTION

        1.     This action is brought on behalf of grievously injured residents of Niagara Falls’

Love Canal neighborhood, who have suffered severe physical injury and economic harm as a

result of the wrongful, reckless and wanton conduct of each of the Defendants. As the result of

such conduct, Plaintiffs suffer from severe cardiac abnormalities including repeated and life-

threatening tachycardia episodes, and are otherwise damaged.


{00012276}                                       3
     Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 5 of 40



       2.      Defendants’ conduct – which includes but is not limited to the wrongful dumping

of toxic substances, the negligent and ineffective remediation of such contamination, and

repeated misrepresentations to the public at large concerning the neighborhood’s safety – has

created a public health catastrophe.

       3.      As a result of Defendants’ misconduct, chemicals have been and continue to be

visible to the naked eye on area roads, sidewalks, and grass, and throughout the sewers and storm

drains of this residential community. In addition to the illness and disease rampant in the

neighborhood, the Love Canal neighborhood to this day presents the stigmata of widespread

contamination. For example, the area has an unnatural absence of worms, mice, and other

normal biodata. It is also strewn with dead trees and grass. Dead animals are a common sight

throughout the area.

       4.      The contamination resulting from Defendants’ actions has also caused Plaintiffs

severe economic harm. For instance, Defendants’ actions have rendered Plaintiffs’ homes

virtually unsalable.

       5.      The economic harms that each Plaintiff has suffered also includes substantial

medical out of pocket expenses to treat the severe medical conditions caused by Defendants’

misconduct.

       6.      Accordingly, Plaintiffs seek compensatory and punitive damages for, inter alia,

personal injuries, lost quality of life, loss of companionship services, economic losses, and

property value diminution. Plaintiffs further seek equitable relief in the form of complete

remediation of the contamination within, around, and under their properties as well as the

establishment of a medical monitoring trust fund on Plaintiffs’ behalf.



                                          II.     PARTIES

{00012276}                                       4
     Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 6 of 40



               A. Plaintiffs

               a. Dawn Connor

       7.      Plaintiff DAWN CONNOR is a citizen and resident of the City of Niagara Falls,

County of Niagara, New York.

       8.      At all relevant times, Plaintiff DAWN CONNOR has resided at 9810 Moschel

Court, in the City of Niagara Falls, County of Niagara, State of New York or at 2412 Grand

Avenue, in the City of Niagara Falls, County of Niagara, State of New York (her current

residence).

               b. Reynolds Plaintiffs

       9.      Plaintiffs TERESA and DAN REYNOLDS are citizens and residents of the City

of Niagara Falls, County of Niagara, New York.

       10.     Collectively, Plaintiffs TERESA REYNOLDS and DAN REYNOLDS shall

hereinafter be referred to as the “Reynolds Plaintiffs.”

       11.     At all relevant times, the Reynolds Plaintiffs have resided and continue to reside

at 737 92nd Street, in the City of Niagara Falls, County of Niagara, State of New York.

       B.      Defendants

       12.     Defendant OCCIDENTAL CHEMICAL CORPORATION, Individually and as

Successor in Interest to HOOKER CHEMICAL AND PLASTICS CORPORATION, is a

corporation organized under the laws of the State of New York.

       13.     Defendant OCCIDENTAL CHEMICAL CORPORATION shall hereinafter be

referred to as “OCCIDENTAL/HOOKER.”

       14.     Defendant CITY OF NIAGARA FALLS is a municipal corporation of the State

of New York.



{00012276}                                       5
     Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 7 of 40



       15.     Defendant NIAGARA FALLS WATER BOARD is a public benefit corporation

created by a special act of the New York State Legislature.

       16.     Defendant GLENN SPRINGS HOLDINGS, INC. (“GSH”) is a corporation

organized under the laws of the State of New York.

       17.     Defendant CONESTOGA-ROVERS & ASSOCIATES (“CRA”) is an

engineering consulting firm conducting business within the State of New York.

       18.     Defendant CECOS INTERNATIONAL, INC. f/k/a NEWCO CHEMICAL

WASTE SYSTEMS, INC. is a corporation organized under the laws of the State of New York.

       19.     Defendant GROSS PHC, LLC, individually and as successor-in-interest to

GROSS PLUMBING AND HEATING CO., INC. is a limited liability company organized under

the laws of the State of New York. Up to and including February 23, 2012, GROSS PHC, LLC

was known as Gross Plumbing & Heating, Co. Inc., at which time such company underwent a

corporate reorganization. Subsequent to such date, it became known as GROSS PHC, LLC.

GROSS PHC, LLC is successor-in-interest to Gross Plumbing and Heating Co., Inc. under one

or more of the successor liability exceptions enumerated in Schumacher v. Richards Schear Co.,

59 N.Y.2d 239 (1983).

       20.     Defendant MILLER SPRINGS REMEDIATION MANAGEMENT, INC. is a

corporation organized under the laws of the State of Delaware and registered to conduct business

in the State of New York. Defendant MILLER SPRINGS REMEDIATION MANAGEMENT,

INC. is a predecessor in interest to Defendant GSH.

       21.     Defendant OP-TECH ENVIRONMENTAL SERVICES, INC. is a corporation

organized under the laws of the State of Delaware conducting business in the State of New York.

       22.     Defendant ROY’S PLUMBING, INC. d/b/a ROY’S PLUMBING, HEATING,

AND COOLING is a corporation organized under the laws of the State of New York.

{00012276}                                      6
     Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 8 of 40



        23.      Defendant SCOTT LAWN YARD, INC. is a corporation organized under the

laws of the State of New York.

        24.      Defendant    SEVENSON         ENVRIONMENTAL              SERVICES,        INC.     f/k/a

SEVENSON CONSTRUCTION COMPANY f/k/a ALBERT ELIA BUILDING COMPANY is

a corporation organized under the laws of the State of New York.

                                 III.    GENERAL ALLEGATIONS

              A. Introduction

        51.      Defendants are individually and collectively responsible for callously, wrongfully,

and dishonestly exposing Plaintiffs to a host of deadly chemicals which, upon information and

belief, include, but are not limited to, benzene hexachloride (the main component of the pesticide

lindane, a neurotoxin), chlorobenzenes (used in the synthesis of DDT), Bis(2-

ethylhexyl)phthalate (commonly known as DEHP), and dozens of other toxins, many of which

Defendants knew or should have known were toxic.

        52.      Among other chemicals to which there was wrongful exposure is 2,3,7,8-

tetrachlorodibenzo-p-dioxin, commonly called dioxin, which is a byproduct of trichlorophenol

manufacture and among the world’s most carcinogenic chemicals.

        53.      All of these chemicals are known or believed to be reproductive toxins,

carcinogens, teratogens, and/or otherwise harmful to the human body.

        54.      All Plaintiffs have been exposed to toxins known to inflict cancers and/or other

latent diseases and injuries, and also known to adversely impact reproductive capacity.

        55.       As a result of the foregoing, each Plaintiff also suffers from the emotional

distress associated with, inter alia, their individual illnesses, their prospective and/or latent

illnesses, the illnesses of their family members, the prospective loss of their family members, and

the economic turmoil that Defendants’ conduct has caused.

{00012276}                                         7
     Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 9 of 40



              B. Love Canal Prior to 1954

        56.      Love Canal received its name from William T. Love, an entrepreneur and

developer in Niagara Falls, New York in the late 1800s.

        57.      In 1892, Love proposed connecting the upper and lower Niagara River by digging

a canal six to seven miles long, in hopes of harnessing the water of the of the upper Niagara

River into a navigable channel, which would create a man-made waterfall with a 280-foot drop

into the lower Niagara River, providing cheap hydroelectric power.

        58.      Love’s dream abruptly collapsed after the invention of alternating-current

electricity, which could travel farther by wire than direct current, thus obviating the need for

factories to locate near the falls.

        59.      The Love Canal left behind became nothing more than a half-mile-long

swimming hole until such time as Defendant OCCIDENTAL/HOOKER purchased the site, and

situated its electrochemical company there.

        60.      The OCCIDENTAL/HOOKER site, which quickly became one of the largest

industrial enterprises in Niagara Falls, was originally used to manufacture chemicals and plastics.

        61.      In or about 1941, Defendant OCCIDENTAL/HOOKER wrongfully began using

the Love Canal site for hazardous waste disposal. Engineers at Defendant

OCCIDENTAL/HOOKER negligently and recklessly opined that the clay composition of the

soil beneath the Love Canal site somehow made it ideal for the “safe” dumping of toxins.

        62.      From approximately 1941 to 1953, Defendant OCCIDENTAL/HOOKER

improperly dumped more than 21,000 tons of toxic waste on the Love Canal site, some of it

loose and some of it in metal drums buried just beneath the surface.

        63.      The toxic waste that Defendant OCCIDENTAL/HOOKER disposed of at Love

Canal is made up of approximately 250 distinct chemicals.

{00012276}                                        8
        Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 10 of 40



          64.      In addition to the materials wrongfully dumped by Defendant

OCCIDENTAL/HOOKER, Defendant CITY OF NIAGARA FALLS also utilized the Love

Canal site for waste disposal.

                C. Transfer of the Love Canal Site

          65.      In or about 1953, after prolonged and wrongful deposit of toxic waste at the Love

Canal site and cosmetically concealing this misconduct by covering the waste with dirt and

grass, Defendant OCCIDENTAL/HOOKER sold the land to the Niagara Falls Board of

Education for one dollar.

          66.      Fully aware of the grave dangers associated with its wrongful conduct, Defendant

OCCIDENTAL/HOOKER endeavored to hide the full extent of its wrongdoing and evade

responsibility therefor while including in the deed transfer a sham “warning” indicating that in

the course of its business it had buried certain wastes on the property, and noting that such

materials should not be disturbed by digging.

          67.      Following Defendant OCCIDENTAL/HOOKER’s sale of the Love Canal land,

and with the full knowledge of Defendant OCCIDENTAL/HOOKER, the Niagara Falls Board of

Education began in or about 1954 to construct an elementary school on the canal property.

          68.      Even though the school board had no way of knowing the full extent of Defendant

OCCIDENTAL/HOOKER’s wrongful dumping, nonetheless a school was constructed in close

proximity to the dumpsite. This “99th Street School” was completed in or about 1955, and is

situated atop 21,000 tons of lethal toxins. Thereafter, it served approximately 400 young

students per year.

          69.      Residential homebuilding around Love Canal boomed in the 1950s and, upon

information and belief, Defendant OCCIDENTAL/HOOKER knew or should have known of this

fact.

{00012276}                                         9
     Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 11 of 40



        70.      Despite being fully aware of the host of lethal chemicals it had dumped on the

Love Canal site, and also fully aware that the area was undergoing extensive residential

development, Defendant OCCIDENTAL/HOOKER provided homeowners moving into the area

with no warning or other information that would indicate that the property was situated in

proximity to deadly toxins that it had wrongfully dumped.

        71.      Most families who moved into the area were understandably unaware of the Love

Canal landfill and its poisons, largely because Defendant OCCIDENTAL/HOOKER had

concealed the fact of its wrongful toxic dumping by giving the Love Canal a cosmetic “face-lift”

prior to its sale to the school board. Specifically, Defendant OCCIDENTAL/HOOKER had

covered the Love Canal with dirt and grass, and planted trees rendering it innocent-looking to the

naked eye.

        72.      By 1978, there were approximately 800 private single-family homes and 240 low-

income apartments built in close proximity to the Love Canal.

        73.      The 99th Street School was located near the center of the landfill. The Niagara

River, to the south, and Bergholtz Creek, to the north, formed natural boundaries for the area

affected by the migrating toxins.

              D. Resident Complaints and Government’s Response

        74.      From the late 1950s through the 1970s, Love Canal area residents repeatedly

complained to authorities of strange odors in the neighborhood and/or chemical residues

surfacing near or in their yards and on the playground of the 99th Street School.

        75.      Defendant CITY OF NIAGARA FALLS, responding to these complaints, visited

the area and negligently did little more than cover the chemical substances complained of with

dirt or clay.



{00012276}                                       10
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 12 of 40



       76.     Although Defendant CITY OF NIAGARA FALLS knew or should have known

of the fact of the wrongful dumping of both Defendants OCCIDENTAL/HOOKER and CITY

OF NIAGARA FALLS, it did not conduct further investigation, remediation, or issue any

warnings.

       77.     During or prior to 1976, after years of complaints, Defendant CITY OF

NIAGARA FALLS finally hired a consultant to investigate.

       78.     In 1976, the Calspan Corporation completed a study of the Love Canal area and,

not surprisingly, found toxic chemical residues in the air and in the sump pumps in a significant

number of homes near the southern end of the Love Canal.

       79.     Calspan also found metal drums, presumably filled with dangerous chemicals, at

or just beneath the surface, and high levels of PCBs in the storm sewer system.

       80.     Calspan recommended that the Love Canal be covered with clay, home sump

pumps be sealed off, and a tile drainage system be installed to control the migration of wastes.

       81.     Defendant CITY OF NIAGARA FALLS carelessly, negligently, and/or recklessly

elected not to adopt any of these Calspan recommendations, and instead merely placed window

fans in a few select homes believed to contain abnormal levels of chemical residues.

       82.     In or about 1978, authorities from the New York State Department of Health

(“NYSDOH”) began to study the Love Canal area, and released preliminary findings that women

living near the southern end of the Canal were experiencing greater than normal rates of

miscarriage and birth defects.

       83.     On or about August 2, 1978, NYSDOH commissioner Robert Whalen issued a

health order and announced a state of emergency at Love Canal. The health order recommended

that the 99th Street School be closed and that pregnant women and children under the age of two

temporarily evacuate.

{00012276}                                      11
     Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 13 of 40



        84.      Soon thereafter, New York Governor Hugh Carey announced that the state would

purchase the 239 homes closest to Love Canal and evacuate residents of those homes.

        85.      The State defined the affected area and erected a 10-foot fence around the

evacuated land. This decision was arbitrary because at that time, and to this day, nobody knew

or knows how far into the surrounding residential neighborhoods the chemicals improperly

dumped by Defendant OCCIDENTAL/HOOKER had spread or how many people were affected.

        86.      As the investigation continued, additional evacuation orders were implemented.

In total, approximately 950 families were evacuated from a 10-square-block area surrounding the

landfill.

              E. “Remediation” and its Aftermath

        87.      Following the evacuation orders, an interagency task force was charged with

making recommendations concerning the construction of a drainage system to prevent further

migration of toxic chemicals from Love Canal.

        88.      As part of this program, Defendants OCCIDENTAL/HOOKER, SEVENSON

ENVIRONMENTAL SERVICES, INC., and CECOS INTERNATIONAL, INC. were involved

in negligently, carelessly, and/or recklessly remediating the Love Canal contamination.

        89.      The cleanup plan consisted of a tile drain collection system designed to “contain”

the waste and prevent any outward migration of chemical leachate.

        90.      A graded trench system was dug around the canal’s perimeter to intercept

migrating leachate and to create a barrier drain system.

        91.      The leachate collected from this drain system is pumped to an on-site treatment

plant that utilizes a series of filters, including activated charcoal, in an attempt to remove toxic

chemicals from the waste stream.



{00012276}                                        12
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 14 of 40



       92.     The remaining, theoretically “clean” water is then flushed down the regular

municipal sanitary sewer system.

       93.     Notably, dangerous chemicals such as mercury and other heavy metals are not

intended to be removed by this treatment system.

       94.     A clay cap was placed over the Love Canal as a cover in an attempt to minimize

rainwater from entering the canal surface, to prevent chemicals from vaporizing into the air, and

to prevent the outside environment from any direct contact with contaminated soil.

       95.     A monitoring system to evaluate the effectiveness of this system was not

established until five years after the system’s original implementation.

       96.     Thus, there were no baseline data on contaminant levels in the groundwater

following the original remediation efforts.

       97.     Once a monitoring system was put into place, however, it revealed that toxins

were systematically leaking into the nearby Niagara River.

       98.     Such leaking was not a surprise, since there was no bottom to the so-called

“containment” system.

       99.     Other data also indicated that contaminants were increasing in the monitoring

wells outside the Love Canal.

       100.    Defendants were also otherwise negligent in the design, implementation, and

construction of infrastructure in connection with the Love Canal remediation.

       101.    For example, Defendants were reckless, negligent, and/or careless in the selection

of polyvinyl chloride (“PVC”) pipe to replace underground pipes (sewer and otherwise) in the

Love Canal area during and after the original Love Canal remediation. PVC pipe is easily

corroded by the toxins at issue in this case, and Defendants knew or should have known that such



{00012276}                                      13
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 15 of 40



piping would disintegrate over time as a result of the foreseeable contact with such chemicals,

thus resulting in further dispersion of chemicals.

       102.    In addition to the attempted remediation of the Love Canal site itself, efforts were

made to remediate the surrounding sewers, creeks, and berms. This included (a) hydraulically

cleaning the sewers; (b) removal and disposal of the contaminated sediments; (c) inspecting the

sewers for defects that could allow contaminants to migrate; (d) limiting access, dredging and

hydraulically cleaning the Black Creek culverts; and (e) removing and storing Black and

Bergholtz creeks’ contaminated sediments.

       103.    Approximately 62,000 linear feet of storm and sanitary sewers were cleaned in

1986, and an additional approximately 6,000 feet were cleaned in 1987.

       104.    In 1989, Black and Bergholtz Creeks were dredged of approximately 14,000

cubic yards of sediments. Clean riprap was placed in the creek beds, and the banks were

replanted with grass.

       105.    Prior to final disposal, the sewer and creek sediments from these cleaning projects

and other wastes [approximately 33,500 cubic yards] were stored at Defendant

OCCIDENTAL/HOOKER’s Niagara Falls facilities, within Defendant

OCCIDENTAL/HOOKER’s exclusive control.

       106.    In addition, the contaminated sediments and wastes from the sewers and creeks,

as well as other Love Canal wastes, were intended to be removed and thermally treated prior to

disposal at Defendant OCCIDENTAL/HOOKER’s Niagara Falls facility.

       107.    Thus, upon information and belief, the remediation program did not prevent the

toxins within the Love Canal containment area from spreading throughout the Love Canal

neighborhood from the time of its inception up to and including the present day.



{00012276}                                       14
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 16 of 40



       108.       Defendants OCCIDENTAL/HOOKER, SEVENSON ENVIRONMENTAL

SERVICES, INC., and CECOS INTERNATIONAL, INC. were involved in work relating to the

remediation program and recklessly, negligently, and/or carelessly performed their duties in

connection therewith, including but not limited to failure to comply with construction

specifications.

       109.       During and following the remediation, certain Love Canal area homeowners filed

suit against Defendant OCCIDENTAL/HOOKER.

       110.       Defendant OCCIDENTAL/HOOKER resolved these lawsuits.

       111.       In addition to that private litigation, Defendant OCCIDENTAL/HOOKER agreed

to pay $98 million to cover New York State’s Love Canal cleanup costs, and $129 million to

cover the federal government’s Love Canal cleanup costs.

       112.       Although Defendant OCCIDENTAL/HOOKER resolved these Love Canal

matters, nothing in these litigations or the terms of their resolution eliminates or alters in any

way Defendant OCCIDENTAL/HOOKER’s obligations and/or duties to the instant Plaintiffs.

       113.       None of the instant Plaintiffs were parties to any previous litigation relating to

Love Canal.

           F. Love Canal “Revitalization”

       114.       In or about 1988, NYSDOH publicly declared the area north of Love Canal to be

safe for habitation on the basis of an interagency review.

       115.       Empty homes in the Love Canal area were refurbished and sold for 20% below

market value as an enticement to repopulate and revitalize the area.

       116.       In or about August 1990, the Love Canal Revitalization Agency renamed a

portion of Love Canal as Black Creek Village in an attempt to shed the stigma associated with



{00012276}                                          15
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 17 of 40



the name “Love Canal,” and entice homebuyers to consider settling their families in the

neighborhood.

       117.     In or about November 1990, without knowledge or reason to believe that

Defendants had recklessly, negligently, and/or carelessly performed their duties in connection

with Love Canal remediation and/or otherwise fraudulently concealed the full extent of the

dangers associated with the Love Canal neighborhood, the first new family moved into the area.

       118.     Additional families thereafter purchased homes in the Love Canal neighborhood.

       119.     Since the rehabilitation program began, approximately 260 homes have been sold

in the Love Canal area.

       120.     In addition, a new senior citizen housing development has been constructed on

vacant property in the so-called “habitable” portion of the emergency declaration area.

       121.     In or about 1995, Defendants GSH and CRA, at Defendant

OCCIDENTAL/HOOKER’s direction, assumed responsibility for the ongoing management,

operation, maintenance and/or monitoring of the Love Canal site.

       122.     Thereafter, and in particular from in or about 1998 until in or about 2008,

Defendant OCCIDENTAL/HOOKER assigned Defendant MILLER SPRINGS REMEDIATION

MANAGEMENT, INC. the responsibility of operation and maintenance of certain pumps and

treatment equipment in the Love Canal containment area.

       123.     Thus, at all relevant times, Defendants CRA, GSH, and MILLER SPRINGS

REMEDIATION MANAGEMENT, INC. acted as agents, servants, and/or employees of

Defendant OCCIDENTAL/HOOKER, thereby and otherwise rendering Defendant

OCCIDENTAL/HOOKER responsible for their conduct.

           G. Sewer “Refurbishment” and the January 2011 Acute Release of Chemicals



{00012276}                                       16
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 18 of 40



       124.    At all relevant times, Defendant NIAGARA FALLS WATER BOARD has

owned and operated the drinking water and waste water treatment systems and storm water

conveyance facilities in the City of Niagara Falls.

       125.    Defendant NIAGARA FALLS WATER BOARD has been engaged in a multi-

year program of sewer refurbishment in the Love Canal area, which includes sewer replacement,

root and debris removal, trenching, pipelining, manhole rehabilitation, leaky joint grouting, cross

connection identification and removal, and sewer line upgrading (the “Sewer Remediation

Program”).

       126.    At all relevant times, Defendant OP-TECH ENVIRONMENTAL SERVICES,

INC. was a contractor who negligently performed certain sewer replacement and sewer cleaning

projects at or near the Love Canal site in connection with the Sewer Remediation Program.

       127.    At all relevant times, Defendant SCOTT LAWN YARD, INC. was a contractor

who negligently performed certain sewer projects at or near the Love Canal site in connection

with the Sewer Remediation Program.

       128.    At all relevant times, Defendant ROY’S PLUMBING, INC. was a contractor who

negligently performed inspections and construction work (including sewer jetting services) at

homes near the Love Canal site in connection with the Sewer Remediation Program.

       129.    At all relevant times, Defendant GROSS PHC, LLC was a plumbing contractor

working on the Sewer Remediation Program near the Love Canal site, and negligently performed

services in connection therewith.

       130.    Additionally, Defendant GROSS PHC, LLC presently services homes for sewer

and drain cleanup near the Love Canal site.

       131.    On or about January 11, 2011, as part of the Sewer Remediation Program,

Defendants or their agents, employees, representatives or contractors – working on Colvin

{00012276}                                      17
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 19 of 40



Boulevard within 250 feet of the northern boundary of the Love Canal containment area –

recklessly, negligently, and/or carelessly disturbed, exposed, and discharged a substantial amount

of contaminated sediment.

       132.    The work that Defendants negligently performed prior to and on or about January

11, 2011 and thereafter resulted in the discharge of myriad hazardous chemicals onto and into the

property and homes of the Plaintiffs.

       133.    Such chemicals included highly dangerous chlorinated organic compounds,

halogenated hydrocarbons, and certain “signature” Love Canal contaminants, including but not

limited to non-aqueous phase liquids (“NAPL”), a toxic chemical “stew.”

       134.    Love Canal toxins should not have been present in area sewer lines to begin with,

particularly because: (i) Defendant OCCIDENTAL/HOOKER and CITY OF NIAGARA FALLS

should not have wrongfully dumped the toxins on the Love Canal site in the first place; and (ii)

Defendants should have discharged their duties to adequately remediate and/or contain such

materials within the Love Canal containment area from the time of the original Love Canal

cleanup and continuing to the present day.

       135.    Nevertheless, given the proximity of the January 2011 Colvin Boulevard Sewer

Remediation Program work to Love Canal’s northern boundary, and/or the fact that Defendants

knew or should have known that toxins had leaked from the Love Canal site in the past,

Defendants knew or should have known of the possibility of the presence of dangerous

chemicals within the sewers and/or otherwise in proximity to Defendants’ work.

       136.    Defendants performing Sewer Remediation Program work in the Love Canal area

failed to exercise due care to prevent the possibility of the escape of such chemicals.




{00012276}                                       18
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 20 of 40



       137.    Once Defendants recklessly, negligently, and/or carelessly caused the release of

such chemicals, they each failed to adequately warn area residents, including Plaintiffs, of the

dangerous nature of such chemicals.

       138.    Defendants were further reckless, negligent, and/or careless insofar as each failed

to adequately report the presence of the release of hazardous contaminants to the appropriate

governmental agencies and/or authorities.

       139.    Following Defendants’ reckless, negligent, and/or careless release of chemicals,

each Defendant failed to follow appropriate procedures to eliminate additional hazards to area

residents, including Plaintiffs. Specifically, Defendants knew or should have known of the

environmental and health risks posed by the presence of the NAPL residue and other chemicals

on the roadway and in the residential sewer or drain system, and should have exercised due care

by taking appropriate remedial action to contain the toxins.

       140.    Instead, Defendants recklessly, negligently, and/or carelessly, and with callous

disregard for the health and safety of Plaintiffs and others in the surrounding community, applied

water from high pressure hoses to wash the roadway and storm drains, thus further dispersing the

contaminants onto and into Plaintiffs’ property and homes.

       141.    Defendants were reckless, negligent, and/or careless in that they wrongfully

allowed pressure to continue to build within the sewer system, and left the Colvin Boulevard

trench open for weeks following the January 11, 2011 incident, thus allowing contaminants to

further escape from the sewers and onto and into Plaintiffs’ property and homes.

       142.    As a result of the above actions, dangerous OCCIDENTAL/HOOKER toxins

were continuously dispersed onto and into Plaintiffs’ homes following the January 11, 2011

incident in addition to those Love Canal toxins which had been chronically and silently leaching

onto and into Plaintiffs’ homes throughout their entire occupation of said homes.

{00012276}                                      19
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 21 of 40



        143.   Plaintiffs continue to be so exposed as a result of, inter alia, Defendants’ failure to

properly contain and remediate the contamination, Defendants’ historical and ongoing failure to

warn the Plaintiffs of the identity of the exact chemicals present and the risks inherent in such

thereto, and Defendants’ failure to exercise due care when working in proximity to Love Canal.

        144.   Defendants have, at various times, negligently misrepresented the dangers

inherent in the OCCIDENTAL/HOOKER toxins by indicating to Plaintiffs that the exposure to

such chemicals would not harm their health, that it was safe to continue to live in their homes,

and that Plaintiffs need take no precautions concerning the chemicals to which they have been

exposed.

        145.   For example, Mayor Paul Dyster of Defendant CITY OF NIAGARA FALLS

negligently and recklessly reassured residents in January 2011 that there was no immediate threat

to the safety and welfare of residents in the neighborhood.

        146.   Similarly, in March 2011, Defendants GSH, CRA and OCCIDENTAL/HOOKER

negligently misrepresented an absence of a threat to human health and the environment in the

Love Canal area.

        147.   As a result of Defendant OCCIDENTAL/HOOKER’s dumping of hazardous

materials at the Love Canal site, the failure of Defendants to appropriately remediate and contain

Love Canal toxins, and their failure to adequately inspect, maintain, repair and remediate sewer

pipes, and as result of the negligent, grossly negligent, careless and reckless handling of the toxic

sediment at and following the January 11, 2011 incident, Plaintiffs were continuously exposed

during their entire occupation of their homes to toxic OCCIDENTAL/HOOKER contaminants

from the Love Canal, and as a result, have each become ill, have suffered permanent and severe

injury, and have incurred and will in the future incur additional expenses for medical and other

care.

{00012276}                                       20
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 22 of 40



       148.    Thus, the chemicals that Defendant OCCIDENTAL/HOOKER wrongfully

dumped on the Love Canal site beginning in the 1940s led to a public health emergency

beginning in the late 1970s and continuing to the present day.

       149.    Although both state and federal authorities ordered the Love Canal area to be

environmentally remediated, at present the toxins that Defendant OCCIDENTAL/HOOKER

wrongfully dumped on the site continue to escape from the Love Canal containment area, and

systemically invade the adjacent neighborhoods including the homes of Plaintiffs.

       150.    The original Love Canal remediation, thus, was insufficient and/or negligently

performed by Defendants insofar as such remediation did not prevent the continued escape of

chemicals from the site.

       151.    In addition to the wrongful dumping of 21,000 tons of toxins on the Love Canal

site, the willful, wanton, reckless, and negligent conduct of Defendant

OCCIDENTAL/HOOKER and its subsidiaries, agents, servants and/or employees includes, but

is not limited to the following:

           a. At all relevant times, and despite its early recognition and understanding of the

               dangers posed by the chemicals that it had improperly dumped at the Love Canal

               site, Defendant OCCIDENTAL/HOOKER failed to properly investigate the

               potential negative health effects of the chemicals that it had dumped on the Love

               Canal site in the 1940s and 1950s.

           b. At all relevant times, Defendant OCCIDENTAL/HOOKER failed to monitor the

               actual effects of the chemicals that it had wrongfully dumped at Love Canal on

               the surrounding neighborhood, including but not limited to adverse health effects

               such as those suffered by Plaintiffs, as well as the contamination of the

               surrounding soil, water, and air.

{00012276}                                         21
   Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 23 of 40



         c. At all relevant times, Defendant OCCIDENTAL/HOOKER failed to consider the

             particular local geography and geology in evaluating the effects or likely effects

             of the chemicals of which it had improperly disposed at the Love Canal site.

         d. At all relevant times, Defendant OCCIDENTAL/HOOKER made false,

             misleading, and deceptive statements to the public at large, as well as to relevant

             governmental agencies, concerning the Love Canal site, including but not limited

             to statements concerning the toxins which it had dumped on the land and the

             safety and/or contamination of the neighborhoods surrounding the Love Canal

             site.

         e. At all relevant times, Defendant OCCIDENTAL/HOOKER knowingly concealed

             information from and failed to warn the public at large, as well as relevant

             governmental agencies, concerning the Love Canal site, including but not limited

             to information concerning the toxins which it had dumped on the land and the

             safety and/or contamination of the neighborhoods surrounding the Love Canal

             site.

         f. At all relevant times, Defendant OCCIDENTAL/HOOKER knew or should have

             known of the growing development of medical and scientific knowledge

             concerning the toxicity and/or harmful medical effects of substances it had

             dumped on the Love Canal site, and should have issued appropriate warnings

             concerning the likely environmental and public health implications of its conduct.

         g. At all relevant times, and particularly following the sale of the Love Canal site to

             the Niagara Falls school board, Defendant OCCIDENTAL/HOOKER knew or

             should have known that a school had been constructed on the site. Defendant

             OCCIDENTAL/HOOKER failed to continuously monitor and warn the school

{00012276}                                    22
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 24 of 40



               board and the inhabitants of the school of the dangers posed by the materials it

               had dumped on the Love Canal site.

           h. At all relevant times, Defendant OCCIDENTAL/HOOKER knew or should have

               known that a residential community was being developed in dangerously close

               proximity to the land on which it had dumped 21,000 tons of toxins. Defendant

               OCCIDENTAL/HOOKER failed to continuously monitor and warn the

               neighborhood residents of the dangers posed by the materials it had dumped on

               the Love Canal site.

       152.    Following the original remediation efforts at the Love Canal site, Defendants

made numerous false public representations that Love Canal toxins had been properly

remediated and contained within the Love Canal containment area, and that surrounding area

was free of such toxins.

       153.    Defendants’ conduct was grossly negligent, intentional, conscious, and was

undertaken with callous and malicious disregard for the health, well being, and safety of

Plaintiffs and others.

       154.    As a consequence of the foregoing misconduct on the part of Defendants, Plaintiff

TERESA REYNOLDS has suffered from repeated, acute, severe, and life-threatening

tachycardia episodes, and was otherwise damaged.

       155.    As a consequence of the foregoing misconduct on the part of Defendants, Plaintiff

DAWN CONNOR has suffered repeated, acute, severe, and life-threatening tachycardia

episodes, and was otherwise damaged.

       156.    As a consequence of the foregoing misconduct on the part of Defendants, in

addition to the consortium losses enumerated below, Plaintiff DAN REYNOLDS suffered



{00012276}                                      23
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 25 of 40



various personal injuries including severe and persisting rashes and other skin conditions, and is

otherwise damaged.

       157.    As a consequence of the foregoing misconduct on the part of Defendants, Plaintiff

DAWN CONNOR sustained and with reasonable probability will in the future sustain the

following injuries and/or damages:

           a. physical pain and suffering;

           b. physical disabilities;

           c. mental anguish;

           d. loss of the enjoyment of life’s pleasures;

           e. inability to participate in her usual employment and activities;

           f. lost income, and lost earning opportunities;

           g. medical expenses;

           h. other economic loss;

           and was otherwise damaged.

       158.    As a consequence of the foregoing misconduct on the part of Defendants, Plaintiff

TERESA REYNOLDS sustained and with reasonable probability will in the future sustain the

following injuries and/or damages:

           a. physical pain and suffering;

           b. physical disabilities;

           c. mental anguish;

           d. loss of the enjoyment of life’s pleasures;

           e. inability to participate in her usual employment and activities;

           f. lost income, and lost earning opportunities;

           g. medical expenses;

{00012276}                                      24
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 26 of 40



           h. other economic loss;

           and was otherwise damaged.

        159.   As a consequence of the foregoing misconduct on the part of Defendants, Plaintiff

DAN REYNOLDS sustained and with reasonable probability will in the future sustain the

following injuries and/or damages:

           a. physical pain and suffering;

           b. physical disabilities;

           c. mental anguish;

           d. loss of the enjoyment of life’s pleasures;

           e. inability to participate in her usual employment and activities;

           f. lost income, and lost earning opportunities;

           g. medical expenses;

           h. other economic loss;

           and was otherwise damaged.

        160.   Technical, scientific, and medical knowledge and information sufficient to

ascertain the cause of Plaintiffs’ injuries had not been discovered, identified, or determined until,

at the earliest, the period following January 11, 2011.

        161.   Each of Plaintiffs’ personal injuries and property damages have been caused or

contributed to by exposure to hazardous substances, pollutants, and contaminants that have been

released into the environment from the Love Canal facility.

        162.   Each of the municipal Defendants has been notified of this lawsuit by the service

of a Notice of Claim pursuant to Section 50 of the General Municipal Law of the State of New

York.



{00012276}                                       25
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 27 of 40



          163.   To the extent that any Defendant pleads, or otherwise seeks to rely upon Article

16 of the New York Civil Practice Law and Rules (CPLR) to have fault apportioned to another

allegedly culpable party, Plaintiffs expressly state that Defendants’ conduct falls within one or

more of the subdivisions of CPLR § 1602.

                                   FIRST CAUSE OF ACTION
                                        NEGLIGENCE

          164.   The allegations contained in paragraph “1” through “163” inclusive are hereby

realleged as more fully set forth herein.

          165.   Defendants knew or should have known that Love Canal toxins had not been

appropriately remediated and/or contained within the site, and therefore knew or should have

known of the presence of toxic and hazardous chemicals within the sewer system as alleged

herein.

          166.   Defendants knew or should have known that the manner in which the Colvin

Boulevard trench was opened and the toxic chemicals were flushed throughout the neighborhood

presented a serious risk of injury to persons and property due to the likelihood of additional

contamination to the surrounding areas, beyond the contamination that had already occurred on a

chronic basis due to the negligent and inadequate remediation and/or containment of Love Canal

toxins (of which Defendants also knew or should have known).

          167.   Defendants knew or should have known that proper monitoring needed to take

place of the presence of the hazardous substances in the sewer system, and that hazardous

chemicals were present and chronically leaking from the Love Canal containment area and from

the sewer system, and further that the sewer pipes had deteriorated and were leaking hazardous

materials and chemicals, including NAPL, thus contaminating Plaintiffs’ homes and property.




{00012276}                                       26
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 28 of 40



       168.    Any work within the sewer system, therefore, required the utmost due care to

assure that the chemicals would not be dispersed throughout the neighborhood and contaminate

the property and homes of nearby residents, including the Plaintiffs.

       169.    Despite the fact that Defendants knew or should have known of the presence of

these hazardous chemicals, Defendants negligently, carelessly and recklessly disturbed,

discharged and flushed these chemicals, sometimes in a sudden and acute manner, throughout

the neighborhood and onto and into the homes of the Plaintiffs. Defendants’ negligence,

carelessness and recklessness consisted of the following:

           a. Failure to properly remediate the Love Canal site during and after the original

               remediation, and continuing to the present day, such that hazardous Love Canal

               contaminants escaped and continue to escape from the Love Canal site;

           b. Failure to properly monitor the chemicals in the Love Canal containment area;

           c. Failure to properly and/or routinely test for chemicals within the sewer system,

               and in the ground upon which the sewer pipe lay, to determine whether hazardous

               chemicals were present so that heightened safety measures could be applied and

               neighborhood residents could be appropriately warned;

           d. Failure to have proper response protocols in place in the event that hazardous

               materials were found as a general matter, and specifically as work was being

               undertaken in the sewer system;

           e. By improperly allowing the chemicals to escape the sewer system and flushed

               into and onto the property and homes of the Plaintiffs, both chronically and

               following the January 2011 excavation project;

           f. By allowing hazardous chemicals to contaminate the air, soil and water in the

               surrounding area, including Plaintiffs’ property and homes;

{00012276}                                       27
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 29 of 40



           g. By taking no action to abate or otherwise stop the pollution and contamination of

              the surrounding area, including the Plaintiffs’ property and homes;

           h. By improperly replacing certain pipes with “PVC” piping which the Defendants

              knew or should have known would deteriorate upon contact with the chemicals at

              issue herein;

           i. By failing to advise Plaintiffs of the risks and safety hazards of being exposed to

              the NAPL chemicals and other hazardous substances as indicated herein;

           j. By falsely advising Plaintiffs that such continuing exposure is safe and would

              cause no adverse health effects to them;

           k. By acting in such a manner as to cause toxic and hazardous substances to be

              released to or otherwise enter the environment;

           l. By failing to take, implement or use proper and adequate control measures to

              minimize the contamination of water, soil, and air with toxic and hazardous

              substances;

           m. By failing to observe accepted relevant industry standards in the operation,

              maintenance and refurbishment of the City sewer system, and the handling of the

              toxic substances as alleged herein;

           n. By improperly entrusting the operation, maintenance and refurbishing of the

              sewer system to persons not able, competent or adequately trained to handle such

              operations correctly upon the discovery of hazardous chemicals within the sewer

              system.

       170.   Defendants’ negligence, carelessness or recklessness as set forth herein, directly

and proximately caused the harm suffered by Plaintiffs, including harm to their persons, property

and economic security, including the cost of future monitoring of the contamination created by

{00012276}                                     28
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 30 of 40



release of hazardous and toxic substances as well as the need for future monitoring of their health

due to the increased risk of adverse health effects in the future.

        171.    As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                              SECOND CAUSE OF ACTION
                          ABNORMALLY DANGEROUS ACTIVITY

        172.    The allegations contained in paragraph “1” through “171” inclusive are hereby

realleged as more fully set forth herein.

        173.    Since Defendants knew or should have known that the original Love Canal

remediation work and subsequent maintenance and/or monitoring work involved the attempted

containment of the highly dangerous OCCIDENTAL/HOOKER chemicals, Defendants knew or

should have known that such chemicals were present (and indeed were already chronically

leaching), and had the potential to be acutely released from the sewer pipes if any work was done

negligently, and further that the nearby neighborhood consisted of numerous residential

properties, including the property and homes of the Plaintiffs herein, the original Love Canal

remediation work and its ongoing maintenance and/or monitoring was an abnormally dangerous

activity.

        174.    Since Defendants knew or should have known that the sewer system upon which

they were working as part of the Sewer Remediation Program was in close proximity to the Love

Canal containment area, they therefore knew or should have known that there was a likelihood

that hazardous chemicals would be present and had the potential to be released if any work was

done within the sewer system, and further that the nearby neighborhood consisted of numerous




{00012276}                                        29
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 31 of 40



residential properties, including the property and homes of the Plaintiffs herein, the maintenance

and refurbishment of the sewer system was an abnormally dangerous activity.

        175.    Because Defendants engaged in an abnormally dangerous activity, they owed the

highest duty of care to the Plaintiffs, which each Defendant breached, thereby proximately

causing injury to Plaintiffs, as more particularly described herein.

        176.    Defendants' activities presented a high degree of risk of harm to the person and

properties of Plaintiffs, and such harm has caused significant injury to Plaintiffs.

        177.    To the extent that Defendants may have used reasonable care in their operations,

they were unable to eliminate the risk of contamination through such exercise of reasonable care.

        178.    The remediation and subsequent maintenance and/or monitoring of a hazardous

waste site where it was known that hazardous substances were contained is not a matter of

common usage, and the manner in which the Defendants attempted to remediate and maintain

and/or monitor the Love Canal site in this populated area is and was inappropriate.

        179.    The operation, maintenance and refurbishment of a sewer system nearby a

hazardous waste containment site where it was known that hazardous substances were contained,

is not a matter of common usage, and the manner in which the Defendants attempted to maintain

and refurbish the sewer system in this populated area is and was inappropriate.

        180.    As a result of the Defendants engaging in such abnormally dangerous activities,

Plaintiffs sustained injury and suffered losses.

        181.    As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                                  THIRD CAUSE OF ACTION
                                    PRIVATE NUISANCE


{00012276}                                         30
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 32 of 40



        182.     The allegations contained in paragraph “1” through “181” inclusive are hereby

realleged as though more fully set forth herein.

        183.     The acts and omissions of Defendants as alleged in this Complaint created a

private nuisance through substantial and unreasonable interference with the use and enjoyment of

Plaintiffs’ property.

        184.     Said nuisance continues to this day, and is likely to continue into the future

without the issuance of an abatement order.

        185.     As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                                  FOURTH CAUSE OF ACTION
                                        TRESPASS

        186.     The allegations contained in paragraph “1” through “185” inclusive are hereby

realleged as though more fully set forth herein.

        187.     Through the acts and omissions of Defendants as alleged in this Complaint, the

Defendants have intentionally taken actions which have caused contamination to spread from the

their property, including the Love Canal site and the surrounding sewer system, to the property

and homes of the Plaintiffs herein, and trespass upon the Plaintiffs’ property and their homes.

        188.     Said trespass continues to this day and is likely to continue into the future unless

this Court issues an order of abatement.

        189.     As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                FIFTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                                  NEGLIGENCE

{00012276}                                         31
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 33 of 40




          190.    The allegations contained in paragraph “1” through “189” inclusive are hereby

realleged as though more fully set forth herein.

          191.    Between the years of approximately 1942 and 1953, Defendant

OCCIDENTAL/HOOKER dumped more than 21,000 tons of toxic chemicals into the Love

Canal site.

          192.    To date, nearly 250 separate chemicals have been identified in the dump.

          193.    Defendant OCCIDENTAL/HOOKER knew or should have known that the

dumping of chemicals at the Love Canal site presented a serious risk of injury to persons and

property.

          194.    Defendant OCCIDENTAL/HOOKER had a duty to warn Plaintiffs of the dangers

to which they were exposed as a result of OCCIDENTAL/HOOKER’s contamination of the

Love Canal neighborhood.

          195.    Defendant OCCIDENTAL/HOOKER’s negligence, carelessness or recklessness

as set forth herein, directly and proximately caused the harm suffered by Plaintiffs, including

harm to their persons, property and economic security, including the cost of future monitoring of

the contamination created by the presence of hazardous and toxic substances as well as the need

for future monitoring of their health due to the increased risk of adverse health effects in the

future.

          196.    As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                 SIXTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                         ABNORMALLY DANGEROUS ACTIVITY



{00012276}                                          32
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 34 of 40



        197.   The allegations contained in paragraph “1” through “196” inclusive are hereby

realleged as though more fully set forth herein.

        198.   Defendant OCCIDENTAL/HOOKER knew or should have known that the

dumping of more than 21,000 tons of chemical waste upon land in proximity to a residential area

constituted an abnormally dangerous activity.

        199.   Defendant OCCIDENTAL/HOOKER also knew or should have known that,

because the land upon which it dumped the contaminants was in proximity to what eventually

became a residential area and a school building, that there was a likelihood that hazardous

chemicals would escape into the homes and property of individuals living in the area.

        200.   Because Defendant OCCIDENTAL/HOOKER engaged in an abnormally

dangerous activity, it owed the highest duty of care to the Plaintiffs, which it breached, thereby

proximately causing injury to Plaintiffs, as more particularly described herein.

        201.   Defendant OCCIDENTAL/HOOKER’s activities presented a high degree of risk

of harm to the person and properties of Plaintiffs, and such harm has caused significant injury to

Plaintiffs.

        202.   To the extent that Defendant OCCIDENTAL/HOOKER may have used

reasonable care in its dumping of hazardous chemicals onto the Love Canal site, it was unable to

eliminate the risk of contamination and harm to Plaintiffs through such exercise of reasonable

care.

        203.   The operation of a hazardous waste site is not a matter of common usage, and the

manner in which Defendant OCCIDENTAL/HOOKER disposed of hazardous materials on the

Love Canal site, in proximity to a residential area, is and was inappropriate.

        204.   As a result of Defendant OCCIDENTAL/HOOKER’s engaging in such

abnormally dangerous activities, Plaintiffs sustained injury and suffered losses.

{00012276}                                         33
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 35 of 40



        205.     As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

            SEVENTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                            PRIVATE NUISANCE

        206.     The allegations contained in paragraph “1” through “205” inclusive are hereby

realleged as though more fully set forth herein.

        207.     The acts and omissions of Defendant OCCIDENTAL/HOOKER in dumping

more than 21,000 tons of hazardous waste in proximity to a residential area, as alleged in this

Complaint, created a private nuisance through substantial and unreasonable interference with the

use and enjoyment of Plaintiffs’ property.

        208.     Said nuisance continues to this day, and is likely to continue into the future

without the issuance of an abatement order.

        209.     As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

               EIGHTH CAUSE OF ACTION (against OCCIDENTAL/HOOKER)
                                   TRESPASS

        210.     The allegations contained in paragraph “1” through “209” inclusive are hereby

realleged as though more fully set forth herein.

        211.     By dumping more than 21,000 of hazardous substances in the Love Canal area,

Defendant OCCIDENTAL/HOOKER has intentionally taken actions which have caused

contamination to spread from the Love Canal site to the property and homes of Plaintiffs herein,

and trespass upon the Plaintiffs’ property and their homes.



{00012276}                                         34
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 36 of 40



        212.    Said trespass continues to this day and is likely to continue into the future unless

this Court issues an order of abatement.

        213.    As a proximate result, each Plaintiff and each infant Plaintiff, as set forth above,

has been damaged in sums which exceed the jurisdictional limitations of all courts of limited

jurisdiction.

                   NINTH CAUSE OF ACTION: EQUITABLE RELIEF
                  MEDICAL MONITORING AND INJUNCTIVE RELIEF

        214.    The allegations contained in paragraph “1” through “213” inclusive are hereby

realleged as though more fully set forth herein.

        215.    As set forth above, at all relevant times herein, Defendants’ wrongful conduct

substantially and unnecessarily elevated Plaintiffs’ likelihood of developing various severe latent

illnesses, including but not limited to cancers, as a result of exposure to Love Canal toxins.

        216.    As the foregoing paragraphs establish, Plaintiffs have each been exposed to toxic

substances caused by each Defendant’s misconduct, which exposure has resulted in an increased

risk of a serious disease, illness or injury, for which a medical test for early detection of such

serious disease, illness, or injury exists, and for which such early detection is beneficial, meaning

that a treatment exists which can alter the course of the illness, which tests can be prescribed by a

qualified physician.

        217.    Upon information and belief, a proper medical monitoring program to provide

these benefits requires the establishment of a proper medical monitoring regime and may not be

remediated by a simple award of money damages.

        218.    The well being of Plaintiffs requires the careful and ongoing study of the toxic

exposures and resulting health effects caused by Defendants’ wrongful conduct described in the

preceding paragraphs.


{00012276}                                         35
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 37 of 40



          219.   Accordingly, Plaintiffs also require as a remedy that Defendants fund a proper

study of these health effects both to better accomplish abatement and remediation and also to

enable Plaintiffs to take such steps as studies reveal necessary to protect and preserve their

health.

          220.   Accordingly, Plaintiffs require the establishment of an equitable remedy in the

form of the establishment of a fund or trust to appropriately achieve such medical surveillance,

abatement, and study.



                                TENTH CAUSE OF ACTOIN
                            LOSS OF COMPANIONSHIP SERVICES

          221.   The allegations contained in paragraph “1” through “220” inclusive are hereby

realleged as though more fully set forth herein.

          222.   At all relevant times, Plaintiff TERESA REYNOLDS was and still is the spouse of

Plaintiff DAN REYNOLDS. As such, Plaintiff DAN REYNOLDS is entitled to the services, society,

comfort, consortium, companionship and support of Plaintiff TERESA REYNOLDS.

          223.   By reason of the negligence, grossly indifferent and wanton conduct, recklessness,

carelessness, and maliciousness of the defendants, plaintiff DAN REYNOLDS has been deprived of the

services, society, comfort, consortium, companionship and support of his wife, Plaintiff TERESA

REYNOLDS, and has suffered and will continue to suffer substantial economic damages and was

otherwise damaged.

          224.   As a result of the foregoing, Plaintiff DAN REYNOLDS has been damaged in an

amount to be determined by the jury at trial, but far in excess of the jurisdictional requirements

of all lower courts.

   PRAYOR FOR PUNITIVE DAMAGES AGAINST DEFENDANTS OCCIDENTAL
  CHEMICAL CORPORATION, GLENN SPRINGS HOLDING, INC., CONESTOGA-


{00012276}                                          36
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 38 of 40



   ROVERS & ASSOCIATES, CITY OF NIAGARA FALLS, AND NIAGARA FALLS
                           WATER BOARD


        225.    The allegations contained in paragraph “1” through “224” inclusive are hereby

realleged as though more fully set forth herein.

        226.    The conduct of Defendant OCCIDENTAL/HOOKER in dumping more than

21,000 tons of toxic waste on land adjacent to a residential area was done with utter disregard to

the potential adverse health effects which could ensue.

        227.    The conduct of Defendants OCCIDENTAL/HOOKER, GSH, CRA, CITY OF

NIAGARA FALLS, and NIAGARA FALLS WATER BOARD, in assuring the Plaintiffs that

they are at no risk of harm to their health and safety, when they knew or should have known that

exposure to the toxic chemicals as alleged herein in fact put the Plaintiffs at significant risk of

injury and disease, was done with the intention of attempting to avoid litigation and to be held

responsible for the contamination of the Plaintiffs’ property and home, and the exposure of the

Plaintiffs to such hazardous chemicals, and was done with utter disregard to the potential adverse

health effects that could ensue.

        228.    As a result of these activities as alleged hereinabove, Plaintiffs are entitled to

recover punitive damages in an amount to be determined by the finder of fact.

                                           AD DAMNUM

                WHEREFORE:

                Each of the plaintiffs separately demands compensatory damages in each of the

above enumerated clams in amounts exceeding the jurisdictional limitations of all courts of

lesser jurisdiction;




{00012276}                                         37
    Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 39 of 40



               Each of the Plaintiffs separately demands equitable relief in the form of the

establishment of a fund or trust to appropriately achieve such medical surveillance, abatement,

and study;

               Each of the Plaintiffs separately demands punitive and exemplary damages in an

amount to be determined by the trier of fact;

               Each of the Plaintiffs separately demands the recovery of costs, disbursements or

any other elements of damages or expenses which might be recoverable as a matter of law and/or

equity; and

               Each of the Plaintiffs separately demands such other relief as to the Court may

seem just and proper.

DATED:         New York, New York
               September 17, 2013

                                                Yours, etc.,


                                      By:          /s/ William J. Mack
                                                PHILLIPS & PAOLICELLI, LLP
                                                Steven J. Phillips
                                                Melissa L. Stewart
                                                William H. Mack
                                                380 Madison Avenue, 24th Floor
                                                New York, New York 10027
                                                Telephone: (212) 388-5100


                                                WATERS & KRAUS, LLP
                                                Peter Kraus
                                                Charles Siegel
                                                3219 McKinney Avenue
                                                Dallas, Texas 75204
                                                Telephone: (214) 357-7252

                                                FANIZZI & BARR, PC
                                                Paul K. Barr
                                                2303 Pine Avenue
                                                Niagara Falls, NY 14301

{00012276}                                        38
   Case 1:20-cv-00136-FPG-JJM Document 41-4 Filed 04/30/20 Page 40 of 40



                                  Telephone: (716) 284-8888

                                  CHRISTEN CIVILETTO MORRIS, ESQ.
                                  8313 West Point Drive
                                  East Amherst, New York 14051
                                  (716) 741-8555

                                  Attorneys for Plaintiffs




{00012276}                          39
